Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Colin Feng on 3/2/2021.

The application has been amended as follows: 
1.	(currently amended)   A system, comprising:
	a memory encoding processor-executable routines; and
	[[a]] one or more processors configured to access the memory and execute the processor-executable routines, wherein the routines, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
 		analyzing coding stored on the memory, wherein the coding comprises data associated with a plurality of actions configured to execute via one or more features of an interface of a client device;
		identifying a type of a feature of the one or more features executing the data based on the analyzing 
		generating an overflow icon configured to be displayed on the interface based on the plurality of actions;
		configuring an appearance of the overflow icon based on the feature; and
		generating an overflow menu configured to be displayed on the interface upon selection of the overflow icon; 
in response to identifying that the type of the feature is a first plug-in 
	wherein, in response to identifying that the type of the feature is a second plug-in, the routines are configured to cause the one or more processors to populate the overflow menu with at least the first set of selectable options;
	wherein, in response to identifying that the type of the feature is a first application that is a non-plug-in ; and 
	wherein, in response to identifying that the type of the feature is a second application that is a non-plug-in, the routines are configured to cause the one or more processors to populate the overflow menu with at least the second set of selectable options.

2.	(canceled)   

3.	(canceled) 
  
4.	(previously presented)   The system of claim 1, wherein the routines, when executed by the one or more processors, further cause the one or more processors to:
	perform an action of the plurality of actions associated with selection of one of the first set of selectable options or one of the second set of selectable options.

5.	(canceled)   

6.	(currently amended)   The system of claim [[5]]1, wherein the routines, when executed by the one or more processors, further cause the one or more processors to generate an appearance of 

 of the overflow menu comprises a particular position of 

8.	(original)   The system of claim 1, wherein the interface is a chat interface, a web based interface, an application management interface, a community forum interface, or any combination thereof.

9.	(currently amended)   A system, comprising:
		a memory encoding processor-executable routines; and
		a one or more processors configured to access the memory and execute the processor-executable routines, wherein the routines, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
				analyzing coding stored on the memory, wherein the coding comprises data executed via a feature installed in the memory and referenced by an interface configured to be displayed on a client device; 
			identifying, based on the data, a plurality of actions associated with the feature;
			identifying, based on the analyzing 
			generating a selectable overflow icon configured to be displayed on the interface based on the plurality of actions; and
			generating an overflow menu, wherein the overflow menu is invoked on the interface in response to a selection of the selectable overflow icon; 
wherein, in response to identifying that the type of the feature is a plug-in, the routines are configured to cause the one or more processors to populate the overflow menu of the interface with a first plurality of selectable options, wherein each selectable option of the first plurality of selectable options is associated with an action of a first subset of the plurality of actions, and wherein a selection of a selectable option of the first plurality of selectable options via the overflow menu causes an associated action of the first subset of the plurality of actions to be performed; [[and]]
wherein, in response to identifying that the type of the feature is an additional plug-in, the routines are configured to cause the one or more processors to populate the overflow menu of the interface with at least the first plurality of selectable options;
the type of the feature is a first non-plug-in application  and without the first plurality of selectable options, wherein each selectable option of the second plurality of selectable options is associated with an action of a second subset of the plurality of actions, and wherein a selection of a selectable option of the second plurality of selectable options via the overflow menu causes an associated action of the second subset of the plurality of actions to be performed; and
wherein, in response to identifying that the type of the feature is a second non-plug-in application, the routines are configured to cause the one or more processors to populate the overflow menu of the interface with at least the second plurality of selectable options and without the first plurality of selectable options. 
 
10.	(previously presented)   The system of claim 9, wherein the routines, when executed by the one or more processors, further cause the one or more processors to:
	receive an indication of the selection of the selectable overflow icon; and
	display the overflow menu adjacent to the selectable overflow icon on the interface, wherein the first plurality of selectable options or the second plurality of options is displayed on the overflow menu.

11.	(currently amended)   The system of claim 10, wherein the routines, when executed by the one or more processors, further cause the one or more processors to:
	receive an indication of the selection of the selectable option of the first plurality of selectable options or an indication of the selection of the selectable option of the second plurality of selectable options; and
	perform the associated action of the first subset of the plurality of actions in response to receiving the indication of the selection of the selectable option of the first plurality of selectable options or perform the associated action of the second subset of the plurality of actions in response to receiving the indication of the selection of the selectable option of the second plurality of selectable options.

12.	(previously presented)   The system of claim 10, wherein the routines, when executed by the one or more processors, further cause the one or more processors to:

	remove the overflow menu from display on the interface in response to receiving the additional indication.
	
13.	(previously presented)  The system of claim 10, wherein the first plurality of selectable options, the second plurality of selectable options, or both, are formatted in a column on the overflow menu.

14.	(canceled)  

15.	(canceled)   

16.	(currently amended)   A method, comprising:
	analyzing coding that comprises data associated with an interface to be displayed on a client device;
	determining, based on the data, one or more features referenced by the interface, wherein each feature of the one or more features, upon a selection via the interface, causes a respective action of a plurality of actions to be performed;
	for each feature, determining the respective action associated with the feature; 
	identifying, based on the analyzing, a type of the one or more features;
	generating an overflow icon configured to be displayed on the interface based on the plurality of actions, wherein the overflow icon is selectable via the client device;
	generating an overflow menu;
	in response to identifying that the type the one or more features comprises a first plug-in, populating the overflow menu with a first plurality of selectable options  first plurality of selectable options causes the one or more features to perform a first associated action of the plurality of actions on a component referenced by the interface, wherein selection of a second selectable option of the plurality of selectable options causes the one or more features to perform a second associated action of the plurality of actions on the same component referenced by the interface
	in response to identifying that the type of the one or more features comprises a second plug-in, populating the overflow menu with at least the first plurality of selectable options;
in response to identifying that the type of the one or more features comprises a first application that is not a plug-in, populating the overflow menu with a second plurality of selectable options and without the first plurality of selectable options, wherein selection of a third selectable option of the second plurality of selectable options causes the one or more features to perform a third associated action of the plurality of actions on the same component referenced by the interface, wherein selection of a fourth selectable option of the plurality of selectable options causes the one or more features to perform a fourth associated action of the plurality of actions on the same component referenced by the interface;
	in response to identifying that the type of the one or more features comprises a second application that is not a plug-in, populating the overflow menu with at least the second plurality of selectable options and without the first plurality of selectable options; and
	displaying the overflow menu on the interface in response to a selection of the overflow icon 

17.	(canceled)   

18. 	(canceled)  

19.	(currently amended)   The method of claim [[18]]16, comprising:
	receiving an additional indication of the selection of the first selectable option, the second selectable option, or both, of the first plurality of selectable options; 
	performing the first associated action 
	performing the second associated action 

20.	(currently amended)   The method of claim [[17]]16, comprising configuring an appearance of the overflow icon and the overflow menu based on the one or more features.

21.	(previously amended)   The system of claim 1, wherein the first subset of the plurality of actions comprises modifying the feature, and wherein the second subset of the plurality of actions comprises installing the feature.

22.	(currently amended)   The system of claim 9, wherein the first subset of the plurality of actions comprises repairing the plug-in, the additional plug-in, or both, and wherein the second subset of the plurality of actions comprises uninstalling the first non-plug-in application, the second non-plug-in application, or both.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175